Wells, J.
It appeared by the evidence, that Hiram Stevens signed the name of the firm, consisting of himself, and *455William Stevens, to the note in suit, as sureties, for the other maker.
One partner has no authority thus to use the name of the firm, out of the scope of the co-partnership business, unless the consent or subsequent ratification of the other is obtained. The note, on its face, indicates that it was given for the debt of the principal, and not for the debt of the firm. And the burden of proving such consent or ratification rests on the plaintiff.
The plaintiff’s intestate could not claim to be an innocent holder, without the knowledge of such want of authority, for the form of the contract was information to him, that the firm had no interest in it, they being partners in navigation and the business of commerce. Bayley on Bills, 58; M. M. Bank v. Winship, 5 Pick. 11; 3 Kent’s Com. 47; Gow on Partnership, 58; Foot v. Sabine, 19 Johns. 154.
According to the agreement of the parties, the default as to William Stevens is to be taken off, and the action to stand for trial.